 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     JESSICA CORRO
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:15-CR-140 MCE
12
                    Plaintiff,
13
     vs.                                               STIPULATION AND ORDER
14                                                     CONTINUING STATUS CONFERENCE
     JESSICA CORRO, and GLADYS                         AND EXCLUDING TIME UNDER THE
15                                                     SPEEDY TRIAL ACT
     MONDRAGON,
16
                    Defendants.                        Date:       April 18, 2019
17                                                     Time:       10:00 a.m.
                                                       Court:      Hon. Morrison C. England, Jr.
18

19

20

21
            This matter is presently set for a status conference on January 10, 2019. The case
22

23   involves allegations of transportation and distribution of controlled substances involving

24   locations ranging from Southern California, Nevada, Utah, and this district. The investigation
25   included a court-authorized wiretap to investigate a drug trafficking organization believed to be
26
     based out of Redding, California. The arrest of Ms. Mondragon and Ms. Corro occurred in
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1   Orland, California, approximately 100 miles from Sacramento. Ms. Corro and Ms. Mondragon
 2
     reside in Southern California. Investigation of the events surrounding their alleged participation
 3
     in this case therefore involves an extensive area spanning at least three states.
 4
             Attorney Tasha Chalfant replaced Gladys Mondragon’s original counsel, Hayes Gable,
 5

 6   after Mr. Gable started treatment for cancer. Counsel for Ms. Mondragon and Ms. Corro have

 7   provided the government with defense investigation information to consider regarding potential
 8
     resolution of this matter. The government is still in the process of evaluating this information.
 9
     Counsel for Ms. Corro and Ms. Mondragon are also engaged in continuing investigation of this
10
     matter in support of their request regarding case resolution. Counsel for the government and the
11

12   defense therefore need additional time to consider information and conduct investigation related

13   to potential resolution of this matter.
14
             Plaintiff United States of America by and through Assistant United States Attorney
15
     Amanda Beck, and Attorney Tasha Chalfant on behalf of Defendant Gladys Mondragon, and
16
     Attorney Todd D. Leras on behalf of Defendant Jessica Corro, stipulate as follows:
17

18           1.   By this stipulation, Defendants now move to vacate the status conference, presently

19                set for January 10, 2019, and request to continue the status conference to April 18,
20
                  2019, at 10:00 a.m., and to exclude time between January 10, 2019 and April 18,
21
                  2019 under Local Code T-4. The United States does not oppose this request.
22
             2. Due to the volume of discovery in the case and the extensive geographical distance
23

24                between locations relevant to this investigation, defense counsel for Ms. Mondragon

25                and Ms. Corro are engaged in ongoing review of the discovery and defense
26
                  investigation related to potential defenses in this matter. This investigation is
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1               necessary to ensure that potential defenses are explored and discussed with each
 2
                 defendant in the case.
 3
            3.   Defense counsel for Ms. Mondragon and Ms. Corro represent and believe that failure
 4
                 to grant additional time as requested would deny each of them the reasonable time
 5

 6               necessary for effective preparation, taking into account the exercise of due diligence.

 7          4. Based on the above-stated facts, the parties jointly request that the Court find that the
 8
                 ends of justice served by continuing the case as requested outweigh the best interest
 9
                 of the public and the Defendants in a trial within the time prescribed by the Speedy
10
                 Trial Act.
11

12          5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

13               seq., within which trial must commence, the time period of January 10, 2019 to April
14
                 18, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and
15
                 (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
16
                 at Defendants’ request on the basis that the ends of justice served by taking such
17

18               action outweigh the best interest of the public and the Defendants in a speedy trial.

19          6. Nothing in this stipulation and order shall preclude a finding that other provisions of
20
                 the Speedy Trial Act dictate that additional time periods are excludable from the
21
                 period within which a trial must commence.
22
            Assistant U.S. Attorney Amanda Beck and Attorney Tasha Chalfant have reviewed this
23

24   proposed order and authorized Todd Leras via email to sign it on their behalf.

25   DATED: January 7, 2019
                                                           By      /s/ Todd D. Leras for
26
                                                                   AMANDA BECK
27                                                                 Assistant United States Attorney
     ORDER CONTINUING STATUS
28   CONFERENCE
 1   DATED: January 7, 2019
                               By   /s/ Todd D. Leras for
 2
                                    TASHA CHALFANT
 3                                  Attorney for Defendant
                                    GLADYS MONDRAGON
 4
     DATED: January 7, 2019
 5
                               By   /s/ Todd D. Leras
 6                                  TODD D. LERAS
                                    Attorney for Defendant
 7                                  JESSICA CORRO
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for January 10, 2019, is
 4
     vacated. A new status conference is scheduled for April 18, 2019, at 10:00 a.m. The Court
 5

 6   further finds, based on the representations of the parties and Defendants’ request, that the ends of

 7   justice served by granting the continuance outweigh the best interests of the public and the
 8
     defendants in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from January 10, 2019, up to and
11

12   including April 18, 2019.

13          IT IS SO ORDERED.
14
     Dated: January 9, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
